DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
5. (currently amended) The liquid crystal panel of claim 1, wherein the color resistances are arranged horizontally or vertically; a number corresponding to the numerical hollow pattern of the color resistances which is close to a short edge of the upper substrate is N, wherein N is defined as a positive integer, the clearing point temperature of the liquid crystal placed in one display region same as where one color resistance corresponding to the number N placed is N+1°C[[,]].
9. The method for manufacturing the liquid crystal panel of claim 7, wherein the color resistances are arranged horizontally or vertically; a number corresponding to the numerical hollow pattern of the color resistances which is close to a short edge of the upper substrate is N, wherein N is defined as a positive integer, the clearing point temperature of the liquid crystal .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a clearing point temperature of the liquid crystal of each different display region is not same as others.”
Claims 2-6 are allowable due to dependency to claim 1.
US 20180246362 A1 to Ohshima for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Ohshima discloses various limitations of base claim 1: A liquid crystal panel, comprising: an upper substrate and a lower substrate disposed opposite to each other (See Fig. 1 substrate 101 and substrate 121), a plurality of color resistances disposed on a side of the upper substrate facing the lower substrate (Fig. 1 color filters 104, 105 and 106), and a frame adhesive and a liquid crystal layer disposed between the upper substrate and the lower substrate (sealing material 108); wherein a plurality of display regions are enclosed between the upper substrate and the lower substrate by the frame adhesive (See Fig. 1); each display region comprises one color resistance (See Fig. 1), each color resistance comprises one numerical hollow pattern, and the numerical hollow pattern of each color resistance is not same as others (See Fig. 1); and the liquid crystal layer comprises a plurality of liquid crystals disposed in the display regions (Fig. 1 liquid crystal 113).

Regarding Claim 7.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “forming a plurality of numerical hollow patterns on the color resistances by an etching process, dropping liquid crystals with different clearing point temperatures into the display regions to form a liquid crystal layer.”
Claims 8-10 are allowable due to dependency to claim 7.
US 20180246362 A1 to Ohshima for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 7.  Specifically, Ohshima discloses various limitations of base claim 7: a method for manufacturing a liquid crystal panel, comprising: Step S1, providing an upper substrate, forming a plurality of color resistances spacing from each other on the upper substrate (See Fig. 1 substrate 101 and color filters 104, 105 and 106); Step S2, forming a frame adhesive on the upper substrate, enclosing a plurality of display regions by the frame adhesive (sealing material 108), wherein each display region comprises one color resistance; forming a protecting layer on the color resistances and forming a first alignment film on the protecting layer (para 23); Step S3, providing a lower substrate, forming a reflecting layer on the lower substrate (Fig. 1 substrate 121), and forming a second alignment film on the reflecting layer (Fig. 1 reflection metal electrodes 112); Step S4, aligning the first alignment film and the second alignment film (para 23), Step S5, coupling a side surface of the upper substrate with the color resistances to a side surface of the lower substrate with the reflecting layer (Fig. 1); and Step S6, disposing a 
However, Ohshima does not disclose that “forming a plurality of numerical hollow patterns on the color resistances by an etching process, dropping liquid crystals with different clearing point temperatures into the display regions to form a liquid crystal layer.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDMOND C LAU/Primary Examiner, Art Unit 2871